Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous office action is hereby vacated. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fulchand Shende on 2/23/2021.

The application has been amended as follows: 


IN THE CLAIMS:

Delete claims 1-6.

7. (New)    A tablet or capsule consisting essentially of a Pinus succinifera extract, a solvent selected from the group consisting of ethyl acetate, methyl formate, acetonitrile, diethyl ether, tetrahydrofuran, chloroform, methylene chloride, acetone, and methyl ethyl ketone; and Dimethyl sulfoxide.


The following is an examiner’s statement of reasons for allowance:        the closest prior art (of record) is already in the search report and the previous rejection (which is being vacated in lieu of this amendment). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655